                                                                                           FILED
                                                                                           CLERK
UNITED STATES DISTRICT COURT                                                   9:48 am, Oct 18, 2019
EASTERN DISTRICT OF NEW YORK
                                                                                   U.S. DISTRICT COURT
--------------------------------------------------------------X
                                                                              EASTERN DISTRICT OF NEW YORK
JAMES JOHNSON,                                                                     LONG ISLAND OFFICE
                                    Plaintiff,                    ORDER
                                                                  19-cv-3476 (SJF) (ARL)
                      v.

HOME DEPOT U.S.A., INC.,

                                     Defendant.
--------------------------------------------------------------X
FEUERSTEIN, District Judge:

        On June 12, 2019, Defendant Home Depot U.S.A., Inc. (“Defendant”) removed this

personal injury action to this Court from the Supreme Court of New York, Queens County,

pursuant to 28 U.S.C. §1441(b)(1) based on the diversity of citizenship of the parties. See Notice

of Removal, Docket Entry (“DE”) [1]. Pending before the Court is a motion to remand the

action to state court filed by Plaintiff James Johnson (“Plaintiff”). Motion, DE [9]. For the

reasons set forth below, the motion is denied.

I. BACKGROUND

        This action was commenced in state court on June 14, 2018. The complaint does not

state the damages sought as New York law prohibits statements regarding “the amount of

damages to which the pleader deems himself entitled” in a personal injury action. N.Y. C.P.L.R.

§3107(c). New York law does allow a defendant to “at any time request a supplemental demand

setting forth the total damages to which the pleader deems himself entitled” and requires the

plaintiff to comply within fifteen (15) days of the request. Id. Defendant served a Demand for

Supplemental Damages (the “Damages Demand”) pursuant to CPLR §3107(c) on August 30,
2018. 1 See Declaration of Renee E. DeMott (“DeMott Decl.”), Ex. A, DE [13]. Over the

ensuing months, Defendant made numerous attempts by letter to secure Plaintiff’s response to

the Damages Demand. See id. Ex. B. On May 17, 2019, Defendant’s counsel “personally spoke

with the Plaintiff’s counsel by phone, who indicated that he would not provide a written

settlement demand for the express purpose of avoiding the potential removal of this matter to

federal court by Home Depot.” Id. ¶8.

       On May 20, 2019, Defendant moved by Order to Show Cause in New York Supreme

Court to compel Plaintiff to respond to the Damages Demand. DeMott Decl. Ex. D. A court

conference was held on June 3, 2019, during which Plaintiff was ordered to respond to the

Damages Demand by June 10, 2019. Id. Ex. G. On June 10, 2019, Plaintiff filed his response,

indicating that he claims $150,000 in pain and suffering. Id. Ex. H. Defendant removed the

action to this Court two days later.

       Plaintiff moves to remand the matter to state court arguing that he “made a formal

demand for settlement of $150,000 no later than October 5, 2018 and defendant failed to remove

within 30 days of this demand. Memorandum of Law, DE [9-1]. Plaintiff’s counsel has

submitted a declaration restating that “no later than October 5, 2018, I personally conveyed a

demand to [defendant’s counsel] of $150,000.” Declaration of Anthony Hirschberger

(“Hirschberger Decl.”), ¶4, DE [9]. In support of this statement, the declaration attaches

transcripts from four (4) voicemail messages. The first three, dated August 3, 2018, September

14, 2018, and September 27, 2018, are messages left for Mr. Hirschberger by plaintiff’s counsel,

Meagan Kelly, in which Ms. Kelly urges him to call and “touch base” about the status of the



1
 While the DeMott Declaration states that the Damages Demand was served on August 30, 2018, the
actual document is dated July 24, 2018.


                                                    2
case. Id. Ex. 1-3, DEs [9-2], [9-3], [9-4]. The fourth voicemail dated October 5, 2018 is also

from Ms. Kelly and states that she is returning Mr. Hirchberger’s voicemail “from earlier this

week.” Id. Ex. 4, DE [9-5]. The voicemail transcripts do not reference settlement negotiations

between the parties let alone mention any dollar figure. Plaintiff’s counsel claims to have

“personally conveyed” the demand, but his declaration is silent on when or how this demand was

communicated, only than it occurred “no later than October 5, 2018.” Id. ¶4. Ms. Kelly has

also submitted a declaration in which she denies “having any written records in my possession

that I received from the Plaintiff about his purported settlement demand of $150,000.00.”

Declaration of Meagan M. Kelly, ¶3, DE [15].

II. DISCUSSION

       Pursuant to §1446(b), a notice of removal must be filed within 30 days after receipt by

the defendant of an initial pleading or “a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446 (b)(3). The pleading, motion, or other paper must enable “a

defendant to intelligently ascertain removability” by providing “the necessary facts to support the

removal petition.” Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 206 (2d Cir. 2001) (internal

quotation marks, citation, and alteration omitted). It is well-settled that the Second Circuit has

directed use of a “bright line rule” that the 30-day “removal clock does not start to run until the

plaintiff serves the defendant with a paper that explicitly specifies the amount of monetary

damages sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010).

       Plaintiff’s counsel makes the completely unsubstantiated statement that he “personally

conveyed” a demand to Defendant “no later than October 5, 2018.” Even were the Court to

credit this statement, Plaintiff does not suggest, must less establish, that the settlement demand



                                                     3
was made in writing. The law is clear that “an oral demand is not a pleading or other paper that

meets the requisites of 28 U.S.C. § 1446(b).” Abbas v. Kienzler, No. 10-CV-5100, 2010 WL

5441663, at *1 (E.D.N.Y. Dec. 23, 2010); see also Quintana v. Werner Enters., Inc., No. 09 Civ.

7771, 2009 WL 3756334, at *1 (S.D.N.Y. Nov. 2, 2009) (noting that §1446(b) “does not

recognize oral settlement demands as a basis for triggering the 30-day removal window”).

Indeed, had Defendant removed the case based solely on an oral demand, it would have been

subject to remand as prematurely filed. See, e.g., Bader v. Costco Wholesale Corp., No. 18-cv-

1304, 2018 WL 6338774, at * 1 (E.D.N.Y. Dec. 4, 2018) (oral demand did not start the running

of the removal clock and thus removal “is untimely because it is premature”); Feder v. Costco

Wholesale Corp., No. 17-CV-3708, 2017 WL 9511082, at *1 (E.D.N.Y. June 27, 2017) (same),

adopted by, 2017 WL 2992490 (E.D.N.Y. July 14, 2017).

       Plaintiff’s June 10, 2019 Response to the Damages Demand made pursuant to CPLR

§3017(c), however, is a “paper” that established that his claim would satisfy the jurisdictional

threshold for removal, and Defendant’s removal of the case two days after receipt of that

document is clearly timely. Accordingly, Plaintiff’s motion to remand is denied.

SO ORDERED.

                                                      /s/
                                                     Sandra J. Feuerstein
                                                     United States District Judge

Dated: Central Islip, New York
       October 18, 2019




                                                     4
